

116 HR 4437 IH: Small Business Flexibility Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4437IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to allow the pooling of tips among all employees, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Flexibility Act. 2.Tip poolingSection 3(m)(2) of the Fair Labor Standards Act (29 U.S.C. 203(m)(2)) is amended—
 (1)in subparagraph (A)(ii), by striking employees who customarily and regularly receive tips and inserting pools of employees described in subparagraph (C); and (2)by adding at the end the following:
				
 (C)The pools of employees described in this subparagraph are as follows: (i)Employees who customarily and regularly receive tips.
 (ii)Employees who— (I)customarily and regularly receive tips and receive a cash wage paid by the employer that is not less than the wage in effect under section 6(a)(1); and
 (II)do not customarily and regularly receive tips.. 